Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
	In the election/restriction remarks dated 3/12/2020, the applicant elected Group I.  The election was treated as an election without traverse because applicant did not distinctly or specifically point out the supposed errors in the restriction requirement (see Action dated 8/21/2020).
Claims 13, 30, 33, and 34 are rejoined as they depend from claim 1 and contain all the limitations of the allowable independent claim. 
This application is in condition for allowance except for the presence of claims 27 and 29 directed to an invention non-elected without traverse.  Accordingly, claims 27 and 29 have been cancelled.  

Response to Arguments
	The following is a response to arguments/remarks dated 8/12/2021.

Claim Objection
	The objections to the claims have been withdrawn, as the applicant has amended claim 3 and cancelled claims 6 and 28.

35 U.S.C. 112(a)

The remarks also assert that the specification enables using PHGII quantification, PHGI and PHGII quantification, or PHGII/EC ratio to discriminate between IBD patients and healthy controls (pages 10-11). The examiner agrees that the PHGII values allow discrimination between healthy vs IBD, healthy vs Crohn’s Disease, and healthy vs Ulcerative colitis. Table 44 of the specification also indicates that PHGI, PHGII, and E. coli all have significant p-values when comparing the healthy to Crohn’s disease group. The examiner additionally finds the arguments directed towards the statistical significance of Table 44 by the applicant to be persuasive (pages 11-12). 
The applicant has cancelled claims 8-11 directed to specific IBD phenotypes or amended claims 3 and 31 to be directed towards IBD. Additionally, the applicant has cancelled claims 6-7 directed to indicating increased possibility of a response to a treatment.
Therefore, in view of the remarks directed towards statistical significance and Table 44 (pages 10-12) and the amendments to the claims, the scope of enablement rejection is withdrawn. 
	

35 U.S.C. 112(b)
Applicant’s arguments, see page 13, fifth para, filed 8/12/2021, with respect to “significant deviation” have been fully considered and are persuasive.  The 112(b) rejection of pending claims 3-5 and 31 has been withdrawn. The specification at paragraph [0086] describes “significant” when referring to differences between the samples as the probability of the groups being the same is less than 5%, e.g. p<0.05, when using an appropriate statistical test. Therefore, 
The rejections of claims 3-11 and 28 under 112(b) are withdrawn, as the applicant has amended the claims to recite “ratio” instead of “mathematical combination” and cancelled claims 6-11 and 28.


35 U.S.C. 101
The rejection under 35 U.S.C 101 has been withdrawn because the applicant has amended the claims to include PHGI and PHGII-specific probes with specific nucleotide sequences that amount to significantly more. It is noted that the remarks assert that the claims recite a PHGII-specific probe comprising a nucleotide sequence of SEQ ID NO: 3; and a PHGII-specific probe comprising a nucleotide sequence of SEQ ID NO: 4 (page 12, first full para; pages 16-17). However, the claims recite “a PHGI-specific probe consisting of (emphasis added) the nucleotide sequence of SEQ ID NO:3 for determining the abundance of PHGI; and/or (b) a PHGII-specific probe consisting of (emphasis added) the nucleotide sequence of SEQ ID NO:4 for determining the abundance of PHGII.” Using the phylogroup-specific probes which are “consisting of the nucleotide sequence” of SEQ ID NO: 3 or 4, respectively, amounts to significantly more than the judicial exception, as the step requires specific reagents (more than mere data gathering) which were not well-understood, routine, and conventional. Therefore, the claims recite to significantly more than the natural laws (e.g.: determining the bacterial abundance or the correlation of PHGI/II abundance with an intestinal disease) and the abstract ideas (e.g.: “comparing” Ct values) present in the claims. All other arguments are moot.


35 U.S.C. 103
	The rejections under 35 U.S.C. 103 have been withdrawn because the applicant has amended the claims to be directed to a method of determining the abundance of one or more of a) PHGI and b) PHGII by a quantitative PCR reaction with species specific 16S rRNA gene primers and PHGI and/or PHGII-specific probes with specific nucleotide sequences.   The quantitative PCR reaction recited in the claims, which includes F. prausnitzii species specific 16S rRNA gene primers and species-specific probes for F. prausnitzii 16S rRNA consisting of SEQ ID NOS 3 and/or 4, are able to detect members of both phylogroups, while allowing simultaneous quantifications of PHGI and PHGII members of all F. prausnitzii (remarks, page 21, first full para). The ability to detect thousands of 16S rRNA with both broad coverage and specificity represents an unexpected result over the prior art.  In view of the fact that the claims have been amended to be in commensurate in scope with this improved outcome and technical feature, that is the claims have been amended to be directed towards a quantitative PCR reaction using F. prausnitzii species specific 16S rRNA gene primers and species-specific probes for F. prausnitzii 16S rRNA consisting of SEQ ID NOS 3 and/or 4, the amended claims are allowable over the closest prior art.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this examiner’s amendment was given in an interview with Sangeeta Cheema on 11/05/2021.

The application has been amended as follows: 
1. (Currently Amended) An in vitro method for determining the abundance of one or more of (a) Faecalibacterium prausnitzii phylogroup I members (PHGI) and (b) Faecalibacterium prausnitzii phylogroup II members (PHGII) in an intestinal sample from a subject[[,]] by quantitative Polymerase Chain Reaction (qPCR) comprising F. prausnitzii 16S rRNA gene amplification comprising using: 
F. prausnitzii species-specific 16S rRNA gene primers; and 
(a) a PHGI-specific probe consisting of the nucleotide sequence of SEQ ID NO:3 for determining the abundance of PHGI; and/or (b) a PHGII-specific probe consisting of the nucleotide sequence of SEQ ID NO:4 for determining the abundance of PHGII.

3. (Currently Amended) The method of claim 1, wherein the intestinal sample from the subject comprises a fecal sample, and wherein the method further comprises comparing: (a) a value E. coli (EC) abundance in the subject sample; with (b) a corresponding values in a reference sample, wherein a significant deviation in the subject sample value  with regard to the corresponding value in the reference sample is indicative of inflammatory bowel disease (IBD).

21. (Currently Amended) The method according to claim 1, wherein the method further comprises detecting and/or quantifying one or more additional biomarkers of intestinal disease and optionally comprises combining the results of PHGI abundance, PHGII abundance and/or the additional biomarkers 

30. (Currently Amended) The method of claim 1, further comprising determining the abundance of PHGI and PHGII in the intestinal sample from the subject.

33. (Currently Amended) The method of claim 1, wherein the intestinal sample from the subject is a fecal sample, the method further comprises comparing: 
(a) a value selected from:
(1) the PHGII abundance, or
(2) the PHGI and PHGII abundance in the subject sample; with
(b) a corresponding value in a reference sample, 
wherein a significant deviation in the subject sample value with regard to the corresponding value in the reference sample is indicative of inflammatory bowel disease (IBD).


(a) a value selected from:
(1) the PHGII abundance, 
(2) a ratio of the PHGII abundance to E. coli (EC) abundance, in the subject sample; with
(b) a corresponding value in a reference sample, 
wherein a significant deviation in the subject sample value with regard to the corresponding value in the reference sample is indicative of inflammatory bowel disease (IBD).


36. (Currently Amended) The method of claim 1, wherein the PHGII abundance is determined by quantitative PCR on the intestinal sample from the subject, wherein the intestinal sample is a feces sample, and is expressed as a Ct value, and wherein the method further comprises comparing: (a) the PHGII Ct value with (b) a cut-off Ct value, wherein an increase in the PHGII Ct value in the feces sample of the subject with respect to the cut-off Ct value is indicative of IBD.

Cancel claim 27.

Cancel claim 29.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is presented in the non-final rejection dated 02/12/2021, sections 13-15 (pages 14-23). 
The claims are allowable because the closest prior art does not teach or fairly suggest an in vitro method for determining the abundance of one or more of (a) Faecalibacterium prausnitzii phylogroup I members (PHGI) and (b) Faecalibacterium prausnitzii phylogroup II members (PHGII) in an intestinal sample from a subject, by quantitative Polymerase Chain Reaction (qPCR) comprising F. prausnitzii 16S rRNA gene amplification comprising using: 
F. prausnitzii species-specific 16S rRNA gene primers; and 
(a) a PHGI-specific probe consisting of the nucleotide sequence of SEQ ID NO:3 for determining the abundance of PHGI; and/or (b) a PHGII-specific probe consisting of the nucleotide sequence of SEQ ID NO:4 for determining the abundance of PHGII.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1, 3-5, 13-14, 19-21, 30-31, 33-36 are allowable.
Claims 27 and 29 are cancelled. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W NIELSEN whose telephone number is (571)272-0511. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL W NIELSEN/Examiner, Art Unit 1634                                                                                                                                                                                                        
/JEHANNE S SITTON/Primary Examiner, Art Unit 1634